Exhibit 99.1 Cawley, Gillespie & Associates, Inc. petroleum consultants 13, SUITE 100 , SUITE 302 1, SUITE 1900 AUSTIN, TEXAS 78729-1707 FORT WORTH, TEXAS 76102-4905 HOUSTON, TEXAS 77002-5017 512-249-7000 817- 336-2461 713-651-9944 www.cgaus.com January 25, 2017 Mr. Jason Pearce Senior Vice President, Reserves WildHorse Resource Development Corp. 9805 Katy Freeway, Suite 400 Houston, Texas 77024 Re: Reserve Audit – SEC Pricing WildHorse Resources II, LLC Interests Proved Reserves As of December 31, 2016 Pursuant to the Guidelines of the Securities and Exchange Commission for Reporting Corporate Reserves and Future Net Revenue Dear Mr. Pearce: At your request, Cawley, Gillespie & Associates, Inc. (“CG&A”) prepared this report on January 25, 2017 for WildHorse Resources II, LLC, a wholly owned subsidiary of WildHorse Resource Development Corporation (“WildHorse”) for the purpose of confirming WildHorse’s in-house reserve estimates and economic forecasts attributable to the subject interests.CG&A audited over 90% of WildHorse’s estimated reserves, which are located in various gas and oil properties in Louisiana, Texas and Arkansas. This report was prepared for public disclosure by WildHorse or its affiliates in filings made with the SEC in accordance with the disclosure requirements set forth in the SEC regulations.This evaluation, effective December 31, 2016, was prepared using constant prices and costs, and conforms to Item 1202(a)(8) of Regulation S-K and other rules of the Securities and Exchange Commission (“SEC”).A composite summary of the results of this audit are presented in the table below with respect to proved reserves of the interests of WildHorse: Proved Developed Producing Proved Developed Non-Producing Proved Undeveloped Total Proved Net Reserves Oil - Mbbl Gas - MMcf NGL - Mbbl Net Revenue Oil - M$ Gas - M$ NGL - M$ Severance Taxes - M$ Ad Valorem Taxes - M$ Operating Expenses - M$ 3rd Party COPAS - M$ Other Deductions - M$ Investments - M$ Future Net Cash Flow - M$ Discounted @ 10% - M$ Future revenue is prior to deducting state production taxes and ad valorem taxes. Future net cash flow is after deducting these taxes, future capital costs and operating expenses, but before consideration of federal income taxes.In accordance with SEC WildHorse Resource Development Corporation – SEC Pricing
